Citation Nr: 1100896	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from February 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The March 2006 decision 
granted service connection for PTSD, assigning a 50 percent 
disability evaluation effective from January 3, 2005.  The March 
2007 rating decision denied service connection for TDIU.  The 
Veteran appealed both these decisions to BVA, and the case was 
referred to the Board for appellate review.  

In a March 2007 Statement of the Case (SOC), a Decision Review 
Officer (DRO) denied the Veteran's claims for an initial 
evaluation in excess of 50 percent for PTSD; initial evaluations 
in excess of 10 percent for peripheral neuropathy of each of the 
upper extremities; an evaluation in excess of 20 percent for 
diabetes mellitus, type II; an evaluation in excess of 30 percent 
for mild renal insufficiency and proteinuria, and evaluations in 
excess of 10 percent for peripheral polyneuropathy of each of the 
lower extremities.  The SOC also addressed the grant of special 
monthly compensation based on the loss of use of a creative 
organ, effective from February 4, 2006.  In the May 2007 
substantive appeal, the Veteran indicated that he only wished to 
appeal the issue of the 50 percent rating in effect for his PTSD.  
Since then, the Veteran has pursued his appeal for a higher 
rating for PTSD and (in a timely manner) his claim for a TDIU.  
Thus, the only claims on appeal are the issues of entitlement to 
an initial evaluation greater than 50 percent for the service 
connected PTSD and entitlement to a TDIU.  See AB v. Brown, 6 
Vet. App. 35 (1993) (which stipulates that, when less than the 
maximum available schedular rating for a service-connected 
disability has been awarded, the issue properly remains on 
appeal).  
Lastly, the Board notes that Congressional letters written on the 
Veteran's behalf inquiring as to the status of his appeal have 
been added to the record subsequent to the issuance of the most 
recent supplemental statement of the case (SSOC), dated in 
September 2008.  This evidence was not accompanied by a waiver 
and has not yet been considered by the Agency of Original 
Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the 
receipt of additional evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31 (2010), unless the 
additional evidence is duplicative or not relevant to the issue 
on appeal.  38 C.F.R. § 19.37(a)(2010).  Here, the Board does not 
find these letters to be relevant with respect to issues on 
appeal.  Thus, there is no prejudice to the Veteran in the Board 
rendering the following decision.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by reports of 
disrupted sleep, nightmares, suicidal thoughts, depression, 
avoidance behavior, anger problems, difficulty with social 
interactions, and a Global Assessment of Functioning score of 44; 
those manifestations overall are indicative of serious, but not 
total, impairment in occupational and social functioning.  

2.  The Veteran has a combined disability rating of 90 percent, 
which includes a 70 percent rating for PTSD.  

3.  The competent evidence of record indicates the Veteran's PTSD 
renders him  unable to secure or follow substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, but 
not greater, for the service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).  
2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Because the Board is granting the TDIU portion of the Veteran's 
appeal, that entire benefit, in essence, is being awarded.  Thus, 
no purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPCGPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the Veteran's PTSD claim, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the claim for service 
connection has been substantiated, and any defect in the notice 
regarding that claim was therefore not prejudicial to the claim.  
See Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, the appellant 
has initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 5103A 
of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim 
for service connection in March 2006, the RO sent the Veteran a 
letter in March 2005 which satisfied the duty to notify 
provisions with respect to those service connection claims, 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  He was subsequently provided with notice of how VA 
determines disability ratings and effective dates in the July 
2007 notice letter.  In any event, because the claim for service 
connection for PTSD has been granted, any defect in the notice or 
timing of the notice about how a disability rating and effective 
date would be determined was harmless error as to those claims.  
Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial 
evaluation assigned following the grant of service connection for 
PTSD.  The Veteran submitted his NOD in April 2006, thereby 
triggering the notice obligations set forth in sections 7105(d) 
and 5103A of the statute.  The RO then fulfilled these notice 
obligations by issuing a Statement of the Case (SOC) in March 
2007.  This document informed the Veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for its 
decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have been 
fulfilled.  

The Board also concludes that VA's duty to assist the Veteran has 
also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's increased rating claim.  
Moreover, in addition to obtaining all relevant records, the 
Veteran was also afforded VA examinations for his PTSD in 
February 2006 and May 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of his service-connected disorder since the Veteran was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since otherwise adequate VA examinations were 
conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that both the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a review of the Veteran's medical 
records, an interview with the Veteran, and a discussion of his 
medical history and because the examinations fully address the 
rating criteria that is relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to make 
a determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the increased rating issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects 
that the Veteran's claims file was not available for review 
during his May 2008 VA examination.  However, the Board observes 
that review of the claims file is only required where necessary 
to ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions; necessity for 
pre-examination records review is to be determined according to 
the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. 
Reg. 10,064 (1996).  Here, resort to the Veteran's claims file 
was not necessary because the Veteran provided an accurate 
account of his medical history, thus ensuring a fully informed 
examination.  Also, the claims file was not necessary for the 
examiner to provide findings as to the Veteran's current PTSD 
symptoms, which is the question at issue in this case.  The 
examiner was not asked to resolve conflicting medical opinions or 
diagnoses.  So, review of the file was not needed, and a remand 
for further examination with respect to the Veteran's claim for 
an increased rating would only delay the Veteran's appeal and 
would likely not result in a different outcome.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  

With no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

      A.  PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous...."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present level' 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).  

The Veteran's PTSD is currently assigned a 50 percent disability 
evaluation effective from January 3, 2005, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this formula, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to the next higher rating of 70 percent, but 
no more, for his PTSD.  Although the Veteran does not meet all of 
the criteria set forth under Diagnostic Codes 9411 for a 70 
percent rating, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular degree 
of disability be present.  See Maurehan, supra. 

Specifically, the clinical evidence more closely assesses the 
Veteran's occupational and social impairment as is illustrated by 
a 70 percent evaluation.  In this regard, the Veteran was 
afforded VA examinations in February 2006 and May 2008, and he 
underwent a private psychological assessment in May 2007.  
Throughout the course of the appeal, the Veteran's PTSD symptoms 
have included nightmares, intrusive thoughts, sleep disturbances, 
flashbacks, social isolation, anger, irritability, and emotional 
restriction.  

Socially, the Veteran has been married and divorced twice.  The 
Veteran maintains that he has difficulty establishing and 
maintaining effective relationships.  During his February 2006 VA 
examination, he reported that he has very limited social 
relationships, tends to keep people away from him, and has had 
difficulty maintaining a relationship for many years.  According 
to the Veteran, he feels worthless and depressed, and drinks 
alcohol on occasion to calm his nerves and anxiety.  The examiner 
described the Veteran's affect and mood as anxious and noted that 
while the Veteran had experienced suicidal ideations for the past 
three years, he currently did not feel actively suicidal, and 
that his relationship with his daughter and son was what kept him 
going.  With respect to the frequency, severity and duration of 
the Veteran's symptoms, the examiner described the Veteran's 
symptoms as arising often, being moderate in nature, and lasting 
for a period of minutes to hours.  

In a May 2007 statement, he Veteran's friend M.C. claimed that 
the Veteran becomes very angry over matters that are out of his 
control and his anger manifests in various ways, wherein he 
either alienate people, yells, curses or calls people names.  She 
further writes that the Veteran does not sleep well at night, and 
kicks, punches, yells, jumps up and moans during his sleep.  She 
recalled one particular instance where his nightmare was so vivid 
that he jumped out of bed, ran out of the room, tripped over the 
dog in the hallway and cut his ear necessitating a trip to the 
hospital emergency room for treatment.  The Veteran later 
informed M.C. that he thought someone was in the bedroom with 
them and was running after them.  According to M.C., the Veteran 
also has difficulty handling his emotions about his family, and 
while he claims that nothing is more important to him than 
family, he makes very little effort to see his family members.  

A September 2006 VA treatment report confirms the lay assertions 
provided by M.C.  The report reflects that two weeks prior, the 
Veteran had nightmares of being attacked by Viet Congs, that he 
subsequently ran into the hallway, fell, injured his right ear 
and had to go to the hospital where his ear was treated and 
sutured.  Emergency medical records reflect that the Veteran was 
in fact taken to the Starke Memorial Hospital in early September 
2006 due to an injury to his ear.  

During the May 2007 private psychological evaluation, the 
psychiatrist, Dr. T.O. interviewed the Veteran regarding his 
medical history, and administered several tests in evaluating the 
level of his PTSD.  During the interview, the Veteran explained 
that he had been married to his first wife for twenty-two years, 
and had a lot of anger problems while with her.  The Veteran 
admitted to being manipulative, controlling and demanding in 
their relationship and claims to have "put her through hell."  
He appears to have a good relationship with his children, but 
still maintains an emotional distance from them.  The Veteran 
stated that his second marriage ended as a result of his 
dismissal from his job at the police department, and while he 
currently lives with somebody, he is not ready for marriage.  The 
Veteran expressed continual problems with being emotionally 
distant, and describes himself as a 'loner.'  

During the psychological assessment, the Veteran stated that he 
felt completely incapacitated by his PTSD, which he believed to 
have increased in severity throughout the years.  As previously 
noted, the Veteran has difficulty establishing and maintaining 
effective interpersonal relationships and describes himself as 
emotionally distant and a 'loner.'  He reported an increase in 
the frequency and intensity of his flashbacks, as well as visual 
and auditory hallucinations associated with his combat duty in 
Vietnam.  He also reported a history of problems with alcohol 
which resulted in episodes of poor judgment.  The Veteran further 
explained that his sleep had deteriorated and he was experiencing 
numerous health concerns.  The examiner described the Veteran as 
"a distressed individual" with a flattened and constricted 
affect and dysphoric mood.  

During his interview, the Veteran admitted to experiencing 
extreme shock upon his return from Vietnam and acknowledged that 
his family reunion was such a "shocking event," he had to 
isolate himself in his room.  According to the Veteran, he 
experiences significant difficulty in forming emotional 
relationships with others and admits to being emotionally 
controlling, angry and hostile toward family members, as well as 
experiencing an inability to be emotionally intimate.  He relayed 
a lifelong history of flashbacks, which included auditory and 
visual hallucinations, and states that he is frequently 
"incapable of sleep at night" and "wakes up seeing individuals 
in the room" and "hearing gunfire."  The Veteran claims that 
his symptoms have increased since he left his job at the police 
force.  He claims that he always fears somebody might be in the 
room planning a way to attack him, and he has nightmares of 
spiders and snakes which result in him waking up in a distressed 
state.  

In his personality assessment, Dr. T.O. described the Veteran as 
being cautious and socially distancing himself from others as a 
means of maintaining some sense of social balance.  The examiner 
wrote that the Veteran struggles with emotional distress, lacks 
an interest in forming relationships, and experiences a limited 
ability to follow through on emotional connections.  The examiner 
further noted that the Veteran displayed "more dependency 
behaviors than most people toward others resulting in a tendency 
to rely on others for direction and support."  According to the 
examiner "[g]iven [the Veteran's] social isolation, suppression 
of affect as well as experiencing stimulus overload, it is not 
surprising that he may experience substantial intrusive ideation 
reflective of worrisome thoughts oftentimes associated with his 
feelings of dependency."  

The Veteran underwent several psychological tests, including the 
Minnesota Multiphasic Personality Inventory-2 (MMPI) as well as 
the Rorschach Inkblot Test.  According to the test results as 
well as Dr. T.O's observations, the Veteran fluctuated between 
being extra punitive and blaming others for his problems, to 
being "intra punitive," wherein he feels he is at fault and 
"struggles with guilt for causing emotional harm to others."  
Based on Dr. T.O's assessment, the Veteran does not find solace 
in his relationships with others, and "may feel increasingly 
threatened as relationships become more emotionally close to 
him."  Dr. T.O. explained that paranoia and maintaining a 
"constant state of vigilance" to protect oneself from pending 
attack was a trait utilized by troops while in Vietnam, and, and 
associated the Veteran's behavior and currently psychological 
state to these traits.  He indicated that the Veteran organized 
his personality around "mild paranoid traits" which precludes 
attachment to others while vigilantly and paradoxically attending 
to his needs of dependent attachment.  He described the Veteran 
as "emotionally frozen as a 19 years old seeking to establish 
independence but still requiring dependent guidance and 
direction."  The examiner concluded that the Veteran PTSD was 
severe and he experienced increasing cluster symptoms, to include 
auditory and visual hallucinations, paranoid ideation, startle 
responses throughout the day, disrupted sleep and nightmares.  
Dr. T.O. indicated that the Veteran's emotional trauma was 
increasing in its severity "where he now experiences much more 
intrusive cognitive ideation regarding his fears as well as 
increasing emotional distance from others."  

During a June 2007 VA psychiatric consultation, the Veteran 
expressed that at times he becomes very depressed and has 
transient suicidal thoughts.  An October 2007 VA psychiatry note 
reflects the Veteran presented with a depressed and anxious mood.  
He was described as having poor social interaction, and the 
content of his thought revealed nightmares, flashbacks, fleeting 
suicidal ideation, anger and irritability.  The psychiatrist 
noted that the Veteran continued to have "social withdrawal."  
A June 2008 VA clinical note shows the Veteran had a positive 
depression screening, and reported to have suicidal ideations 
every morning.  During his July 2008 psychiatric consultation, 
the Veteran expressed continual episodes of anxiety as well as 
difficulty sleeping.  

During his August 2007 personal hearing, the Veteran testified 
that he has had difficulty with his PTSD symptoms since his 
discharge and feels that his symptoms have increased in severity 
as he has gotten older.  He explained that he has difficulty 
sleeping, has paranoia, experiences hallucinations and has had 
difficulty maintaining his relationships and interacting with 
people in social settings.  When asked what keeps him awake at 
night, the Veteran responded that "guilt, hallucinations, 
thinking people are in [his] room all the..time, paranoia, 
feelings of how [he has] let h[his] family down," all contribute 
to his difficulty sleeping.  The Veteran states that while he has 
been encouraged to seek out a resource to talk about his time in 
Vietnam, he does not like discussing or bringing up these 
memories.  He also claims to suffer from anxiety and panic 
attacks at least once a day and states that he has difficulty 
with his memory and concentration as a result of his PTSD.  

The Veteran also states that his PTSD symptoms have made it 
difficult for him to maintain any form of employment.  
Industrially, the record reflects that the Veteran is not 
currently employed on a full-time basis.  In his May 2006 TDIU 
claim, the Veteran stated that he is currently unemployed and 
cannot hold a job for more than a few months predominantly due to 
his PTSD related anger.  During his personal hearing, the Veteran 
testified that he had held between ten to fifteen different jobs 
since his discharge from service.  According to his testimony, 
the Veteran worked as a police officer for close to thirty years 
but was dismissed from this job due to an incident which occurred 
as a result of his drinking.  He claims that drinking has been a 
problem for him since his separation from service, and he drinks 
considerably to "forget about things."  Since his dismissal 
from the police force, he has worked at various jobs at different 
companies, either as a driver, an independent contractor, and a 
park ranger.  He states that he was unable to work at jobs which 
required him to interact with a large number of people, and the 
reason he was able to maintain his job at the police force for so 
long was because the job was solitary in nature and did not 
require that he intermingle with other people.  According to his 
hearing testimony and employment records, at the time of his 
hearing he was currently employed as a park ranger on a seasonal 
and temporary basis and his job duties include helping the 
maintenance man pick up trash and assisting with the fee 
collection.  He asserts that he would not be able to perform this 
job on a full-time basis.  

During his May 2008 VA examination with the same February 2006 
examiner, the Veteran reported that his sleep patterns had 
worsened, he was increasingly isolating himself from others, and 
his recollections from Vietnam were becoming more frequent.  He 
expressed an inability to attend group therapy and talk about his 
experiences in Vietnam in front of other veterans.  The examiner 
noted that the Veteran was alert, and oriented as to time, place 
and person.  It was also noted that he avoided direct eye 
contact, his affect was anxious and his mood was depressed.  
Based on his assessment of the Veteran, the examiner opined that 
there was an increase in the frequency, severity and duration of 
the Veteran's symptoms as compared to his February 2006 
examination.  He diagnosed the Veteran with chronic PTSD and 
concluded that the Veteran was unable to obtain and hold gainful 
employment at the present time, solely due to his service-
connected PTSD.  The examiner's rationale for this opinion was 
that the Veteran's sleep disorder and problems had increased to 
the point that the Veteran could no longer focus or concentrate 
on any required task assignment or job in a safe manner.  

The Board finds that, in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 70 percent rating.  Specifically, 
the Veteran is socially withdrawn and isolated, experiences 
suicidal thoughts and panic attacks, suffers from nightmares 
which center around his in-service stressors on a near-daily 
basis, and has anger issues, intrusive thoughts, flat affect, and 
avoidant behavior which results in few to no interpersonal 
relationships with people outside of his own family.  In 
addition, the Board notes that the Veteran has not been employed 
on a full-time basis for a number of years, and his disrupted 
sleep has reached such a level that it affects his ability to 
concentrate on or perform any job related tasks.  Further, prior 
to that, the only job he was able to maintain for a long period 
of time was solitary in nature.  This coupled with the fact that 
he has been divorced twice, and maintains an emotionally distant 
relationship with his family members, is reflective of criteria 
enumerated under the 70 percent evaluation for PTSD.  Suicidal 
ideation, near continuous panic or depression affecting the 
ability to function independently, appropriately and effectively 
and difficulty in adapting to stressful circumstances (including 
work or a work like setting) are listed under the criteria for 
the evaluation of a 70 percent evaluation for PTSD.  

Additionally, the Veteran was assigned a Global Assessment of 
Functioning (GAF) score of 44 at his February 2006 VA 
examination, and a GAF score of 45 at his May 2008 VA 
examination.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV), which VA has adopted pursuant to 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Accordingly, the Board finds that the GAF scores 
are consistent with the medical evidence of record, and closely 
approximate the schedular criteria associated with a 70 percent 
evaluation for the Veteran's PTSD.  

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which support a 
finding that he has gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent danger 
of hurting self or others, or disorientation as to time or place.  
The Board notes that, while the Veteran reported to have auditory 
and visual hallucinations during his May 2007 private 
psychological assessment, as well as during his August 2007 
personal hearing, the more recent VA treatment records and May 
2008 VA examination report are clear for any mention or 
discussion of hallucinations and are therefore better reflective 
of the Veteran's current symptomatology.  Indeed, the record 
establishes that the Veteran has maintained fairly steady 
relationships with family members, that he currently resides with 
his significant other, and continues to perform his activities of 
daily living independently.  He has consistently maintained his 
personal appearance and hygiene to a socially acceptable level, 
without any indication of grossly inappropriate behavior and has 
been described as someone who is well-groomed, coherent and goal-
directed.  The overall picture based on the medical evidence of 
record corresponds more closely with the 70 percent disability 
evaluation.  Therefore, the Board finds that the criteria for a 
100 percent schedular evaluation are not met, and a total 
schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met throughout the 
appeal period.  However, the criteria for a 100 percent schedular 
evaluation are not met, as the Veteran continues to maintain some 
social relationships.  The GAF score assigned reflects severe, 
but not totally incapacitating, PTSD.  Thus, while the criteria 
for a 70 percent evaluation have been met throughout the appeal 
period and the appeal is granted to this extent, the criteria for 
a total schedular evaluation for PTSD are not met.  In essence, 
the preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant an 
evaluation in excess of 70 percent.  

      B.  Extraschedular Consideration

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  In denying the 
claim for a higher rating, the Board also has considered whether 
the Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

The Board finds that the record does not reflect that the 
Veteran's PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1)(2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing 
norms' (which include marked interference with employment and 
frequent periods of hospitalization).  

In this case, the issue of the Veteran's employability will be 
discussed further in the TDIU section below.  Furthermore,  the 
Board finds that the rating criteria to evaluate PTSD reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule, and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board concludes that the evidence shows that symptomatology 
associated with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a 70 percent disability rating 
for the entire appeal period.  Therefore, a staged rating is not 
in order as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.  

In light of the aforementioned evidence and with the application 
of the benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected psychiatric disability 
picture more nearly approximates the criteria for a 70 percent 
evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 due to occupational and social impairment with 
deficiencies in most areas.  38 C.F.R. § 4.7 (2010).  

      C.  TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2010).  

Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a). According to the U.S. Census Bureau's Housing 
and Household Economics Statistics Division, the poverty 
threshold for one person under 65 years of age was $11,161.00 in 
2009.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2010).  

The Veteran is service-connected for PTSD, which as determined 
above, is evaluated as 70 percent disabling.  Service connection 
is also in effect for diabetes mellitus, type II, rated as 20 
percent disabling; mild renal insufficiency and proteinuria 
associated with his diabetes mellitus, type II, rated as 30 
percent disabling; peripheral polyneuropathy of the right and 
left lower extremities and peripheral neuropathy of the right and 
left upper extremities, all of which are rated as 10 percent 
disabling.  The current combined evaluation for the Veteran's 
service-connected disabilities is 90 percent.  See 38 C.F.R. § 
4.25 (2010).  The Veteran meets the percentage requirements for a 
total disability evaluation under 38 C.F.R. § 4.16(a), based 
solely on the service-connected PTSD, rated as 70 percent 
disabling.  In addition, the combined rating of the service-
connected disabilities is 90 percent, which also meets the 
percentage requirements.  See 38 C.F.R. § 4.16.  

The remaining question, therefore, is whether the Veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  In this regard, the 
Board notes that the Veteran's claim predominantly focuses on the 
impact his service-connected PTSD has had on his employability.  
While the Veteran testified during his August 2007 hearing that 
his other service-connected disabilities have also affected his 
ability to work, a review of the examination reports and 
treatment notes do not indicate that the Veteran's other service-
connected disabilities have significantly affected his ability to 
obtain or maintain substantially gainful employment.  Thus, the 
Board will evaluate the claim for TDIU on the basis of the 
Veteran's PTSD.  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside the norm.  The 
sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

During his August 2007 hearing, the Veteran testified that he has 
held between ten to fifteen different jobs since his years in 
service.  He relayed that he has had a drinking problem since 
service and drinks a good amount to "just forget about things."  
See Veteran's August 2007 hearing transcript, p. 4.  The evidence 
of record reveals that the Veteran worked as a police officer in 
South Bend, Indiana for 30 years, but was dismissed after he got 
into a car accident while driving under the influence  (DUI).  
According to the Veteran, the only reason he was able to maintain 
his job at the police department for as long as he did was 
because it was solitary in nature and did not require that he 
interact with many people.  

The Veteran asserts that he has had difficulty maintaining any 
form of long-term employment since working as a police officer.  
His employment records reflect that he has worked for several 
different companies throughout the years, either as a driver, an 
independent contractor, or a park ranger.  According to the 
Veteran, he worked as a driver for a Ministry Center for close to 
two years, but it was a "closed environment" and he had to 
interact with people on a day to day basis, something he "just 
couldn't deal with."  See Hearing Transcript, p. 4.  He also 
worked as an independent contractor for a shipping service 
company for a couple years, but could not stay at that job due to 
the physical demands of the job.  The Veteran stated that he 
worked as a school bus driver for a period of time, but that only 
lasted one semester as he "could not deal with the kids or 
parents."  See Id.  

At the time of his hearing, the Veteran worked on a temporary and 
seasonal basis as a park ranger at the U.S. Fish and Wildlife 
Service.  Depending on the day, his duties involved either 
helping the maintenance man pick up the trash or assisting with 
the fee collection.  The Veteran explained that while he had been 
able to work part time at this organization the past few years, 
business was down due to the economy and he was uncertain as to 
whether he could go back the following year.  The Veteran states 
that the only reason he is able to perform his job duties is 
because they do not require that he talk or mingle with large 
groups of people.  In a February 2008 letter, the manager of this 
organization indicated that the Veteran had been employed by the 
U.S. Fish and Wildlife Service as a temporary/seasonal employee 
and his position was temporary and based on need on a year to 
year basis.  She further indicated that his employment had not 
exceeded 3.5 months a year.  A copy of his W-2 Wage and Tax 
Statement for the 2007 year reflects he earned $7,679.16 through 
this employment.  When asked if he could work at a job similar to 
this on a full-time basis, the Veteran responded that he could 
not.  During his May 2007 private psychological assessment, the 
Veteran reported that he had experienced intense anxiety while 
working at this organization and he doubted he would work there 
again.  

At the May 2008 VA examination, the examiner noted that the 
Veteran had not been able to work for a number of years, and his 
last job was working as a park ranger in Florida.  Based on his 
examination of the Veteran, the examiner opined, with a 
reasonable degree of psychiatric certainty, that the Veteran is 
unable to obtain and hold gainful employment at the present time, 
solely due to his service connected AXIS I diagnosis of PTSD.  
The examiner explained that the Veteran's sleep disorder had 
increased to such an extent that he would not be able to focus or 
concentrate on any required task assignment or job to be 
performed in a safe manner.  The examiner assigned the Veteran a 
GAF score of 45 and noted that such score reflected the severe 
impact that his PTSD has on the Veteran's level of work 
functioning.  

In light of the above, the Board finds that the evidence of 
record indicates that the Veteran is unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disability.  Of particular importance to the Board in 
this matter is the fact that the majority of evidence as 
reflected in the Veteran's medical records, psychological 
consultation notes, and examination reports in conjunction with 
his hearing testimony indicates that his service-connected PTSD 
is productive of serious symptomatology which corresponds with a 
higher disability evaluation and renders him unable to secure or 
follow a substantially gainful occupation.  

Based on the above analysis, the Board concludes that a grant of 
TDIU is warranted under 38 C.F.R. § 4.16(a) (2010).  The benefit 
sought on appeal is accordingly granted.  


ORDER

An initial increased rating of 70 percent, but no higher, for the 
service-connected PTSD is granted, subject to laws and 
regulations governing the award of monetary benefits.  

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


